NOTICE OF ALLOWABILITY

Claims 1-19 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claims 1-16 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vucak et al. (US 2014/0004348).  Vucak was cited as teaching composite particles in which large particles are bonded to small particles (Abstract).  As noted in the previous Office action, Vucak’s large particles have the average particle size required by Claim 1; are preferably formed from materials identical to those of Claims 1 and 11; and possess the physical properties required by Claims 10 and 12.
Vucak’s small particles form an arrangement on the surface of the large particles and/or an inhomogeneous distribution within the large particles (p. 3, [0057]).  As discussed in the previous Office action, Vucak’s preferred small particles have the average size required by Claim 1; are formed from materials identical to those of Claims 1, 6, and 7; and have the aspect ratio and shape required by Claims 5 and 6.
A discussion of the similarities between Vucak’s production method and the production method described in the instant specification is found in the previous Office action beginning at page 5, paragraph 14.  
Vucak does not expressly disclose the average particle size d50 or the fine particle fraction required by Claim 1.  The previous Office action asserted that these features would be inherently present based on the compositional similarities discussed above, and because Vucak’s composite particles were formed in accordance with a procedure that would be expected to yield these features.  
The Applicant has submitted a Declaration under 37 C.F.R. 1.132 by Dr. Marijan Vucak.  Dr. Vucak is both the sole inventor of the instant application and the first named inventor of US 2014/0004348 applied in the previous rejection of Claims 1-16.  The Declaration describes a reworking of the production method described in the Vucak reference.  In both production examples, significant amounts of coarse particles having average diameters of >800 microns were obtained (56.8% and 51.6%, respectively).  
Based on the fraction of >800 micron particles present in these examples, the average particle size d50 of these examples must be at least 412.8 microns. Thus, the final products of these examples do not have an average particle size d50 within the range of 10 microns to less than 200 microns as required by Claim 1.  
In relying upon the theory of inherency, the allegedly inherent characteristic must necessarily flows from the teachings of the applied prior art.  Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990).  The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.  In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993).  See MPEP 2112(IV).  The Declaration under 37 C.F.R. 1.132 by Dr. Marijan Vucak demonstrates that the claimed average particle size d50 is not necessarily present in composite powders formed according to the method described in US 2014/0004348 and relied upon in the previous Office action to show inherency.  Therefore, the previous rejection of Claims 1-16 under 35 U.S.C. 102(a)(1) has been withdrawn.
Claim 15 was previously rejected under 35 U.S.C. 112(b).  The amendment to Claim 15 is sufficient to overcome this rejection.
Claims 1-6 and 8-16 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16.330,668.  The Terminal Disclaimer submitted on 24 January 2022 is sufficient to overcome this rejection.
All previous grounds of rejection have been withdrawn for the reasons discussed above.  A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1-19 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762